                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION


IN RE: BOSTON SCIENTIFIC CORP.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                  MDL 2326

                           MEMORANDUM OPINION AND ORDER
                             (Re: Motion to Set an End Date for
                               Common Benefit Assessments)

       Pending is a Motion to Set an End Date for Common Benefit Assessments, filed on August

20, 2019 by Kline & Specter. [ECF No. 8261]. On September 3, 2019, the Fee and Cost Committee

(“FCC”) responded. [ECF No. 8280]. Kline & Spector did not reply, and the matter is ripe for

decision.

       In the motion, Kline & Specter, who represents plaintiffs in the seven MDLs assigned to

me involving pelvic mesh, seeks an order directing that June 21, 2018, is the cut-off date for any

common benefit fee assessments of settlements made or verdict awards paid. Thus, settlements

made or verdict awards paid after June 21, 2018, would not have common benefit fees withheld.

Kline & Specter’s Motion is a rehash of its earlier arguments made to me in the context of the

reasonableness of the 5% holdback award and the ultimate allocation order.

       I considered and addressed Kline & Specter’s arguments raised in the instant Motion in

previous orders. In particular, in the Pretrial Order (“PTO”) entered January 30, 2019, granting an

aggregate fee award of 5%, I stated that the award was based on all assessments paid into the fund

through that date, as well as a reasonable estimate of the total future payments of common benefit

assessments: “[b]ecause not all of the recoveries have been paid by the defendants, these MDL

funds are pay-as-you-go, meaning the payments into the MDL common benefit funds will continue

after this court’s order is entered.” (ECF # 7758, PTO # 201, p. 11). In turn, in the subsequent
allocation PTO, I ordered distribution of “all of the common benefit money on hand as of July 25,

2019, after subtracting the expenses and assessments” and stated that “[f]or all future common

benefit money received after July 25, 2019,” the common benefit fund’s accounting firm must

disperse “70% of the received money on a quarterly basis.” (ECF # 8226, PTO # 212, p. 6).

       Accordingly, the court ORDERS that the Motion to Set an End Date for Common Benefit

Assessments [ECF No. 8261] is DENIED.

       The Clerk is directed to send a copy of this Order to counsel of record and any

unrepresented party.

                                                    ENTER: November 6, 2019




                                               2
